NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1289-17T1

KRIZ RAMROOP, RAWLSON RAMROOP,
ELIZABETH MOHABIR, and AMANDA
GOSSAI,

          Plaintiffs-Appellants,

v.

STEVEN A. RAMROOP and LIBERTY
MUTUAL INSURANCE COMPANY,

     Defendants-Respondents.
______________________________________

                   Submitted September 24, 2018 – Decided October 11, 2018

                   Before Judges Sabatino and Sumners.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Ocean County, Docket No. L-2353-17.

                   Manning, Caliendo & Thomson, PA, attorneys for
                   appellants (Vincent P. Manning, on the brief).

                   Law Offices of Styliades and Jackson, attorneys for
                   respondents (Madhumita Dey, on the brief).

PER CURIAM
      Plaintiffs Kriz Ramroop, Rawlson Ramroop, Elizabeth Mohabir, and

Amanda Gossai, were passengers in a car owned and operated by defendant

Steven A. Ramroop and insured by defendant Liberty Mutual Insurance Co.,

which was involved in an automobile accident. They appeal from the motion

court's order granting defendants' motion to dismiss their complaint because it

was filed the day after the expiration of the two-year statute of limitations period

for personal injury claims. Since plaintiffs did not assert any viable equitable

basis to toll the statute of limitations, we affirm.

      The motion record revealed the following. On August 16, 2015, Steven

A. Ramroop was driving his car, in which plaintiffs were passengers, when he

lost control, causing it to overturn and collide into a utility pole. Two weeks

later, Liberty Mutual informed plaintiffs that it would provide them with

Personal Injury Protection (PIP) benefits under Ramroop's policy upon their

submission of various requested documentation.1




1
  With respect to Mohabir, the carrier changed its position and denied her PIP
benefits a little over a year later after it discovered that she resided in a
household where there were "several vehicles registered" to a single family
member.
                                                                            A-1289-17T1
                                          2
       On November 16, Liberty Mutual denied plaintiffs' claims for personal

injuries based on its position that their respective injuries did not vault the verbal

threshold.

       On August 17, 2017, at 5:14 p.m. – two years and a day after the car

accident – plaintiffs e-filed their personal injury complaint against defendants.

In lieu of filing an answer, defendants filed a Rule 4:6-2(e) motion to dismiss

the complaint for failure to state a claim on the basis that the complaint was filed

after expiration of the two-year statute of limitations for personal injury claims

prescribed by N.J.S.A. 2A:14-2(a).

       Commenting that it was "loathe" to dismiss plaintiffs' claims when their

complaint was filed seventeen hours late, 2 the court granted defendants' motion

to dismiss based upon N.J.S.A. 2A:14-2(a). The court stated there was no doubt

that plaintiffs were aware their claims arose on August 16, 2015, thus there were

no equitable principles, such as discovery of their claims, to toll the statute of

limitations after the accident date, as was recognized in Negron v. Llarena, 156

N.J. 296, 300 (1998) and W.V. Pangborne & Co., Inc. v. N.J. Dep't of Transp.,

116 N.J. 543, 563 (1989). This appeal followed.




2
    The complaint was e-filed on August 17.
                                                                              A-1289-17T1
                                          3
      Although defendants filed a motion to dismiss the complaint for failure to

state a claim upon which relief may be granted, R. 4:6-2(e), and the court entered

an order dismissing the complaint, we consider the order as one granting

summary judgment because the court considered facts beyond those alleged in

the complaint, R. 4:6-2(e). We therefore review the court's order de novo,

applying the same standard as the trial court. Henry v. N.J. Dep't of Human

Servs., 204 N.J. 320, 330 (2010). We determine whether defendants, as the

moving party, demonstrated the absence of genuine issues of material fact, and

whether the court correctly determined defendants were entitled to judgment as

a matter of law, owing no deference to the trial court's legal conclusions. N.J.

Dep't of Envtl. Prot. v. Alloway Twp., 438 N.J. Super. 501, 507 (App. Div.

2015).

      There is no dispute that the complaint was filed a day after the two-year

limitations period applicable to personal injury actions. N.J.S.A. 2A:14-2(a).

Plaintiffs, however, argue the statute of limitations should have been relaxed

because they substantially complied with the statute. We disagree.

      Statutes of limitations "are based on the goals of achieving security and

stability in human affairs and ensuring that cases are not tried on the basis of

stale evidence." Zaccardi v. Becker, 88 N.J. 245, 256 (1982). "Consistent with


                                                                          A-1289-17T1
                                        4
that purpose, 'where defendants are on notice of the claims, and no significant

prejudice results, the policy reasons for upholding a strict statute of limitations

recede.'" Price v. N.J. Mfrs. Ins. Co., 182 N.J. 519, 524 (2005) (quoting W.V.

Pangborne & Co., Inc., 116 N.J. at 563)). Thus, "[f]lexible applications of

procedural statutes of limitations may be based on equitable principles, such as

the discovery rule, or estoppel[.]" Id. at 524-25 (internal citation omitted).

      Here, there was no equitable reason to toll the statute of limitations.

Plaintiffs were well aware that their injury claims arose when the accident

occurred on August 16, 2015, and there was no "intentional inducement or

trickery by . . . defendant[s]," which caused plaintiffs to miss the filing deadline.

Binder v. Price Waterhouse & Co., LLP, 393 N.J. Super. 304, 313 (App. Div.

2007) (citation omitted). Even though defendants did not contend the late filing

prejudiced them, plaintiffs' tardy filing cannot be overlooked absent a sufficient

equitable reason. None of the cases cited by plaintiffs afford them relief from

the application of N.J.S.A. 2A:14-2(a) under the circumstances of this case.

Simply put, there is no grace period that allows a delay in the enforcement of

the statute and the unfortunate effect of dismissing plaintiffs' complaint because

it was filed a day late.

      Affirmed.


                                                                             A-1289-17T1
                                         5